Opinion on Petition for Rehearing.
Gavin, J.
Counsel for appellant earnestly insist that the taking down of the shaft and the discovery that the boxing was loose, was “months” after the accident. The high standing of counsel, and our regard for them, lead us to call attention to the incorrectness of this position.
On record p. S3, 1. 20, 21, the witness who testified with reference to this matter, states that this occurred within “a day or two after Witte got hurt.”
Filed June 18, 1896.
We have given to the arguments advanced in the petition full consideration, but are not in accord with the view of the case therein put forth. '
Petition overruled.